WALLER, Circuit Judge.
Petitioner insists that depreciation, taken in years in which its business was operated at a loss should not be deducted from the acquisition costs of property so depreciated in computing its capital gain on a sale of the property.
The contrary conclusion was reached by the Supreme Court in Virginian Hotel Corporation v. Helvering, Commissioner of Internal Revenue, 63 S.Ct. 1260, 87 L.Ed. -, decided June 7, 1943.
The decision of the Board of Tax Appeals is, therefore, affirmed.